Exhibit 10.22


bceilogo1.jpg [bceilogo1.jpg]
[date]




[Recipient]
[address]
[address]


Re: Employment Terms and Conditions – [job position]


Dear [recipient]:


[[Thank you for your continued service to Bonanza Creek Energy, Inc. (the
“Company”). The Company] [Bonanza Creek Energy, Inc. (the “Company”)]] is
excited to offer you [[a promotion to the position of] [an employment position
as]] [job position] reporting to [supervisor] as [supervisor’s title] effective
as of [effective date]. In summary, as [job position] your compensation will be:


•An annual salary of $______ (“Base Salary”), to be paid on a bi-weekly basis,
subject to all withholdings and deductions;
•Continued participation in the Company’s 2017 Long Term Incentive Program
(“LTIP”), subject to the terms and conditions of the LTIP and the award
agreement(s) to be entered into thereunder, at the discretion of the Company’s
Compensation Committee and Board of Directors;
•Continued participation in the Company’s Short Term Incentive Program (the
“STIP”) as further discussed below;
•Participation in the Company’s No Tracking Vacation Program; ten (10) days sick
leave annually; and eleven (11) paid holidays per year, all in accordance with
the Company’s benefits policy;
•Option to participate or continue to participate in the Company’s 401(k) Plan,
in accordance with such plan; currently the Company provides matching
contributions of 6% of W-2 income, which amount may be amended from time to time
in accordance with the terms of the 401(k) Plan;
•Option to participate or continue to participate in the Company’s health
insurance plans upon your election subject to the terms and conditions of the
plans;
•Option to participate or to continue to participate in the Company’s flexible
benefit plan (Section 125 Plan); and
•Participation in the Company’s Executive Change in Control and Severance Plan
(the “Severance Plan”) as a Tier __ Executive (as such term is defined in the
Severance Plan), a copy of which is attached hereto as Exhibit A.


As you know, the STIP is administered by the Compensation Committee and Board of
Directors of the Company. The STIP has been designed to supplement your base
salary and provide a year-over-year short term incentive cash bonus payment
opportunity when the Company meets or exceeds its goals. Your “target” cash
bonus opportunity as [job position] for 20__ will be equal to __% of Base
Salary, based on Company performance achievement as well as your individual
performance achievement.1 Bonuses under the STIP for each year, if any, will
typically be paid in March of the following year.


___________________
1 Add the following language at the end of this sentence if applicable for
prorated STIP: “, and will be calculated on a pro-rata basis for 20__ based on
the number of days in 20__ during which you were [job position] and the number
of days in 20__ during which you were [prior job position] at the __% target
level.

--------------------------------------------------------------------------------



The Company may modify compensation and benefits from time to time as it deems
necessary in accordance with the terms and conditions of the plans set forth
above and the Company’s policies.


The terms and conditions of employment set forth in this Employment Letter are
contingent upon your execution of the Company’s Employee Restrictive Covenants,
Proprietary Information and Inventions Agreement attached hereto (“PIIA”)
attached hereto as Exhibit B. You will continue to be expected to abide by the
Company’s rules and regulations, as such may be modified by the Company from
time to time.


Notwithstanding anything to the contrary, your employment with the Company is AT
WILL. You may terminate your employment with the Company at any time and for any
reason whatsoever simply by notifying the Company, subject only to any rights or
obligations that may be required by the Severance Plan or PIIA, each as may be
amended from time to time. Likewise, the Company may terminate your employment
at any time and for any reason whatsoever, with or without cause or advance
notice, subject only to any rights and obligations that may be required by the
Severance Plan or PIIA, as each may be amended from time to time.


In consideration for the benefits to be provided to you under this Employment
Letter to which you are not currently entitled, by executing this Employment
Letter, you hereby (i) accept the terms of employment outlined in this
Employment Letter and (ii) acknowledge and agree that this Employment Letter
constitutes the entire agreement between you and the Company concerning your
employment (except as otherwise may be set forth in the LTIP and any agreements
entered into thereunder, the STIP, the Severance Plan, the PIIA or the Indemnity
Agreement to be entered into between you and the Company attached hereto as
Exhibit C (collectively, the “Additional Agreements”)), and supersedes and
terminates all prior and contemporaneous agreements and understandings, both
written and oral, between the parties with respect to its subject matters,
except for the Additional Agreements. You agree that the Company has not made
any promise or representation to you concerning this Employment Letter not
expressed in this Employment Letter, and that, in signing this Employment
Letter, you are not relying on any prior oral or written statement or
representation by the Company, but are instead relying solely on your own
judgment and the judgment of your legal and tax advisors, if any.


Again, we are thrilled to offer you this promotion and look forward to working
with you in this new role. If you have any questions or need additional
information, please let me know.













--------------------------------------------------------------------------------




Sincerely,Name:Title:Accepted and agreed:[recipient]Date:
_____________________________








--------------------------------------------------------------------------------



Exhibit A
Executive Change in Control and Severance Plan















--------------------------------------------------------------------------------



Exhibit B
Employee Restrictive Covenants, Proprietary Information and Inventions Agreement


BONANZA CREEK ENERGY, INC.
EMPLOYEE RESTRICTIVE COVENANTS, PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
In consideration of my employment or continued employment by Bonanza Creek
Energy, Inc., a Delaware corporation (collectively with its subsidiaries and
affiliates, the “Company”), and the compensation now and hereafter paid to me, I
hereby agree as follows:
1.Nondisclosure.
1.1.Recognition of Company’s Rights; Nondisclosure. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (as defined below), except as such disclosure, use or publication
may be required in connection with my work for the Company, or unless an officer
of the Company expressly authorizes such in writing. I will obtain the Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that incorporates any Proprietary Information. I
hereby assign to the Company any rights I may have or acquire in such
Proprietary Information and recognize that all Proprietary Information will be
the sole property of the Company and its assigns.
1.2.Proprietary Information. The term “Proprietary Information” means any and
all confidential and/or proprietary knowledge, data or information of the
Company. By way of illustration, but not limitation, “Proprietary Information”
includes all technical and non-technical information of the Company including
(a) trade secrets, including, but not limited to, the whole or any portion or
phase of any scientific or technical information, design, process, procedure,
improvement, confidential business or financial information, listing or name,
addresses or telephone number, or other information relating to any business
that is secret and of value; (b) inventions, ideas, materials, concepts,
processes, formulas, data, other works of authorship, know-how, improvements,
discoveries, developments, designs, techniques, drilling reports, maps, well
logs, mud logs, seismic data and geological or geophysical data and analyses
(collectively, “Inventions”); (c) information regarding research, development,
production, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers and
the existence of any business discussions, negotiations or agreements between
the Company and any third party; and (d) information regarding the skills and
compensation of the Company’s employees, contractors or other service providers.
1.3.Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.
1.4.No Improper Use of Information of Prior Employers and Others. During my
employment by the Company, I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom I have an obligation of confidentiality, and I will not
bring onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom I have an
obligation of confidentiality unless consented to in writing by that former
employer or person. I will use in the performance of my duties only information
which is generally known and used by persons with training and experience
comparable to my own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company.



--------------------------------------------------------------------------------



2.Promise of Access to Proprietary Information, Specialized Training, and
Goodwill
2.1.Access to Proprietary Information. During my employment, the Company agrees
to provide me with access to Proprietary Information relevant to my position and
responsibilities. The Company promises to disclose Proprietary Information to me
in order to enable me to perform the duties and responsibilities of my position
for the Company. I further acknowledge that, prior to my employment at the
Company, I was unfamiliar with Proprietary Information. Finally, I acknowledge
that the unauthorized disclosure of Proprietary Information could place the
Company at a competitive disadvantage.
2.2.Access to Specialized Training. To the extent appropriate to my position,
the Company also promises that it will provide me with specialized training and
instruction regarding (a) the methods, products and services designed,
developed, enhanced, modified, manufactured, sold or provided by or for the
Company, (b) the Company’s operations, (c) marketing and operational techniques
and strategies, and (d) the Company’s technology. The Company promises to
provide specialized training and instruction to me regardless of whether I
become or remain employed by the Company, in order to enable me to perform
duties for the Company. I agree to use this training for the Company’s exclusive
benefit, and agrees not to use such training in a way that would harm the
Company’s business interests during employment and thereafter.
2.3.Access to Goodwill. I acknowledge that the Company has developed, over a
period of time, and will continue to develop, significant relationships and
goodwill between itself and its customers and suppliers by providing superior
products and services. I further acknowledge that these relationships and this
goodwill are a valuable asset belonging solely to the Company. I further
acknowledge that any business relationship that Employee brings or has brought
to the Company will belong to and will inure to the benefit of the Company after
I begin employment. Finally, I acknowledge that the responsibility to build and
maintain business relationships and goodwill with current and prospective
customers creates a special relationship of trust and confidence between me, the
Company, and such customers. The Company promises to permit me to use its
goodwill in contacting and in doing business with its current and prospective
customers and suppliers. The Company further promises to compensate me according
to its normal payroll procedures while I build and/or maintain the Company’s
business relationships and goodwill with its current and prospective customers
and suppliers. If and when appropriate, and pursuant to company policy and
procedure, the Company agrees to reimburse me for reasonable and necessary
business expenses incurred in building and maintaining business relationships
and goodwill with the Company’s current and prospective customers and suppliers.
3.Assignment of Inventions.
3.1.Proprietary Rights. The term “Proprietary Rights” means all trade secret,
patent, copyright, moral rights and other intellectual property rights
throughout the world.
3.2.Previous Inventions. Inventions, if any, patented or unpatented, which I
made prior to the commencement of my employment with the Company are excluded
from the scope of this Agreement. To preclude any possible uncertainty, within
two (2) business days following my signing of this Agreement, I will provide to
the Company a complete written list of all Inventions relevant to the subject
matter of my employment by the Company that I have, alone or jointly with
others, conceived, developed or reduced to practice or caused to be conceived,
developed or reduced to practice prior to the commencement of my employment with
the Company, that I consider to be my property or the property of third parties
and that I wish to have excluded from the scope of this Agreement (collectively
referred to as “Previous Inventions”). If I do not timely provide the Company
with my written list of Previous Inventions, I represent that there are no
Previous Inventions. If, in the course of my employment with the Company, I
incorporate a Previous Invention into any work product for the Company, the
Company is hereby granted and will have a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license (with rights to sublicense through
multiple tiers of sublicensees) to make, have made, modify, use, reproduce, make
derivative works of, distribute, publicly perform, publicly display, import and
sell such Previous Invention. Notwithstanding the foregoing, I agree that I will
not incorporate, or permit to be incorporated, Previous Inventions in any
Company Inventions without the Company’s prior written consent.



--------------------------------------------------------------------------------



3.3.Assignment of Inventions. Subject to Sections 3.4 and 3.6, I hereby assign
and agree to assign in the future (when any such Inventions or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all my right, title and interest in and to any and
all Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company. Inventions assigned to the
Company, or to a third party as directed by the Company pursuant to this Section
3, are hereinafter referred to as “Company Inventions.” I hereby forever waive
and agree not to assert any and all Proprietary Rights I may have in or with
respect to a Company Invention.
3.4.Nonassignable Inventions. I recognize that, in the event of a specifically
applicable state law, regulation, rule, or public policy (“Specific Inventions
Law”), this Agreement will not be deemed to require assignment of any invention
which qualifies fully for protection under a Specific Inventions Law by virtue
of the fact that any such invention was, for example, developed entirely on my
own time without using the Company’s equipment, supplies, facilities, or trade
secrets and neither related to the Company’s actual or anticipated business,
research or development, nor resulted or was derived from work performed by me
directly or indirectly for the Company. In the absence of a Specific Inventions
Law, the preceding sentence will not apply.
3.5.Obligation to Keep Company Informed. During the period of my employment and
for one (1) year after termination of my employment with the Company, I will
promptly disclose to the Company fully and in writing all Inventions authored,
conceived or reduced to practice by me, either alone or jointly with others. In
addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf or in which I am named as an inventor or co-inventor
within one (1) year after termination of employment. At the time of each such
disclosure, I will advise the Company in writing of any Inventions that I
believe fully qualify for protection under the provisions of a Specific
Inventions Law; and I will at that time provide to the Company in writing all
evidence necessary to substantiate that belief. The Company will keep in
confidence and will not use for any purpose or disclose to third parties without
my consent any confidential information disclosed in writing to the Company
pursuant to this Agreement relating to Inventions that qualify fully for
protection under a Specific Inventions Law. I will preserve the confidentiality
of any Invention that does not fully qualify for protection under a Specific
Inventions Law.
3.6.Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including,
without limitation, the United States, as directed by the Company.
3.7.Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C., Section 101).
3.8.Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
will continue beyond the termination of my employment, but the Company will
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.
3.9.Further Assurances. In the event the Company is unable for any reason, after
reasonable effort, to secure my signature on any document needed in connection
with the actions specified in the preceding paragraph, I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agent and attorney in fact, which appointment is coupled with an interest, to
act for and in my behalf to execute, verify and file any such documents and to
do all other lawfully permitted acts to further the purposes of this Section 2
with the same legal force and effect as if executed by me. I hereby waive,
assign and quitclaim to the Company any and all claims, of any nature
whatsoever,



--------------------------------------------------------------------------------



which I now or may hereafter have for infringement of any Proprietary Rights
assigned hereunder to the Company.
3.10.Presumption of Ownership. Due to the difficulty of establishing when an
Invention is first conceived or developed, whether it results from access to the
Company’s actual or anticipated business or research or development, or whether
it is a direct or indirect result or derivation of any work I perform for the
Company, I hereby acknowledge and agree that ownership of all Inventions
conceived, developed, suggested or reduced to practice by me, alone or jointly
with others during my employment shall be presumed to belong to the Company and
I shall have the burden of proof to prove otherwise.
4.Records. Unless otherwise directed or requested by the Company, I agree to
keep and maintain adequate and current records (in the form of notes, sketches,
drawings and in any other form that may be required by the Company) of all
Proprietary Information developed by me and all Company Inventions made by me
during the period of my employment at the Company, which records will be
available to and remain the sole property of the Company at all times.
5.No Conflicts. I acknowledge that during my employment I will have access to
and knowledge of Proprietary Information. To protect the Company’s Proprietary
Information, I agree that during the period of my employment by the Company I
will not, without the Company’s express written consent, engage in any other
employment or business activity which is competitive with the Company, or would
otherwise conflict with my obligations to the Company, except that nothing
herein shall prevent my service on corporate, civic, charitable or industry
boards or committees.
6.Non-Compete and Non-Solicitation Obligations.
6.1.Definitions.
a.“Business” shall mean the acquisition, exploration, development and production
of onshore oil, natural gas and associated liquids in the United States of
America.
b.“Business Opportunities” shall mean all business ideas, prospects, proposals
or other opportunities pertaining to the Business, that are or were developed by
me during my employment with the Company or any of the Company’s Affiliates or
originated by any third party and brought to my attention during my employment
with the Company or any of the Company’s Affiliates and in such capacity,
together with information relating thereto (including, without limitation,
geological and seismic data and interpretations thereof, whether in the form of
maps, charts, logs, seismographs, calculations, summaries, memoranda, opinions
or other written or charted means).
c.“Post-Termination Non-Compete Term” shall mean the same time period of time as
the Severance Obligation Period (as that term is defined in the Executive Change
in Control and Severance Plan, as amended).
6.2.Covenant Not to Compete During Term of Employment. I acknowledge that,
during my employment with the Company, I will have access to and knowledge of
Proprietary Information, including, without limitation, trade secret
information. During the term of my employment with the Company and except as
provided below or as otherwise permitted by the Company (acting upon the
instruction of the board of directors of the Company), to protect the Company’s
Proprietary Information, I agree that:
a.I shall not, other than through the Company or any person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the Company and any predecessor to any such entity
(each a “Company Affiliate” and collectively, the “Company’s Affiliates”),
engage or participate in any manner, whether directly or indirectly for my
direct benefit through a family member or as an employee, employer, consultant,
agent, principal, partner, more than five percent shareholder, officer,
director, licensor, lender, lessor, or in any other individual or representative
capacity, in (i) any business or activity that is competitive with the Business
(as defined above), (ii) any business or activity that is engaged in leasing,
acquiring, exploring, developing or producing hydrocarbons and related products,
or (iii) any enterprise in which a material portion of its business is
materially competitive in any way with any business in which the Company or any



--------------------------------------------------------------------------------



of the Company’s Affiliates is engaged during my employment with the Company or
any of the Company’s Affiliates (including, without limitation, any business if
the Company devoted material resources to entering into such business); and
b.all investments made by me (whether in my own name or for my direct benefit
through an immediate family member or intermediary)( collectively, “Employee
Affiliates), which relate to the Business or the lease, acquisition,
exploration, development or production of hydrocarbons and related products
shall be made solely through the Company or any of the Company’s Affiliates; and
I shall not (directly or indirectly), and shall not permit any Employee
Affiliates to: (i) invest or otherwise participate alongside the Company or any
of the Company’s Affiliates in any Business Opportunities (as defined above) or
(ii) invest or otherwise participate in any business or activity relating to a
Business Opportunity, regardless of whether the Company or any of the Company’s
Affiliates ultimately participates in such business or activity; provided,
however, that this Section 6.2 shall not apply to (w) the existing personal oil
and gas investments owned by me, my family members or any Employee Affiliates as
of the date of this Agreement set forth on Exhibit A hereto (the “Existing
Personal Investments”), (x) future expenditures made by me, my family members or
any Employee Affiliates in the Existing Personal Investments, provided that such
future expenditures do not go beyond the limited allowed for Permitted
Investments (as defined below), (y) Permitted Investments (as defined below) and
(z) any opportunity that is first offered to, and subsequently declined by, the
Company (acting through the Company’s board of directors of the Company or its
designee), if and to the extent that such opportunities are outside the
Geographic Scope (as defined below). For purposes of this Agreement, “Permitted
Investments” means passive investments in securities or other ownership
interests of businesses made by me, my family members or any Employee
Affiliates, provided that the aggregate amount owned by me, my family members
and Employee Affiliates does not exceed 5% of the outstanding securities or
other ownership interests of any such business.
6.3.Covenant Not to Compete After the Date of Termination. I hereby acknowledge
and agree that the purpose of this Section 6.3 is to protect the Company from
unfair loss of goodwill and business advantage, to shield me from the pressure
to use or disclose Proprietary Information or to trade on the goodwill belonging
to the Company, for the protection of the Company’s trade secret and Proprietary
Information, and because of the knowledge I have acquired or will acquire as an
executive or management personnel, or as an officer, or as profession staff to
executive and management personnel. Accordingly, during the Post-Termination
Non-Compete Term, I agree not to engage or participate in any manner, whether
directly or indirectly for my benefit, through a family member, or as an
employee, employer, consultant, agent, principal, partner, shareholder, officer,
director, licensor, lender (other than as an employee of a chartered commercial
bank with assets of $500 million or greater), lessor, or in any other individual
or representative capacity, in any business engaged in leasing, acquiring,
exploring, developing, or producing hydrocarbons and related products within the
boundaries of, or within a twenty-five (25) mile radius of the boundaries of,
any mineral property interest of the Company or the Company’s Affiliates
(including, without limitation, a mineral lease, overriding royalty interest,
production payment, net profits interest, mineral fee interest, or option or
right to acquire any of the foregoing, or an area of mutual interest as
designated pursuant to contractual agreement between the Company or any of the
Company’s Affiliates and any third party) or any other property on which the
Company or the Company’s Affiliates have a right, license, or authority to
conduct or direct exploratory activities, such as three dimensional seismic
acquisitions or other seismic, geophysical, and geochemical activities as of the
date my employment with the Company is terminated (the “Geographic Scope”);
provided, however, that this subparagraph shall not be construed to preclude me
from (w) holding the Existing Personal Investments, (x) making future
expenditures made by me, my family members or any Employee Affiliates in the
Existing Personal Investments, provided that such future expenditures do not go
beyond the limited allowed for Permitted Investments, (y) making Permitted
Investments and (z) investing in any opportunity that is first offered to, and
subsequently declined by, the Company (acting through the board of directors of
the Company or its designee), if and to the extent that such opportunities are
outside the Geographic Scope.



--------------------------------------------------------------------------------



6.4.Covenant Not to Solicit. I shall not, during my employment with the Company
or the Post-Termination Non-Compete Term (a) directly or indirectly, on behalf
of myself or any third party, solicit, encourage, facilitate, or induce any
advertiser, supplier, broker, vendor, agent, sales representative, employee,
contractor, consultant, or licensee of the Company or of the Company’s
Affiliates to breach any agreement or contract with, or discontinue or curtail
his, her or its business relationships with the Company or any of the Company’s
Affiliates or (b) directly or indirectly, solicit, recruit, induce, or otherwise
engage as an employee, independent contractor or otherwise, either for myself or
any other third party, any person who is employed by the Company or any of the
Company’s Affiliates at the time of such solicitation, recruitment or
inducement.
6.5.Non-Disparagement. I shall not, during my employment with the Company or the
Post-Termination Non-Compete Term, make to any other person or party any
statement (whether oral, written, electronic, anonymous, on the internet, or
otherwise), which directly or indirectly impugns the quality or integrity of the
Company or its Affiliates’ business or employment practices, operations, or
services, or any other disparaging or derogatory remarks about the Company or
its Affiliates.
7.No Conflicting Obligation. I represent that my performance of all the terms of
this Agreement and as an employee of the Company does not and will not breach
any non-compete agreement or any agreement to keep in confidence information
acquired by me in confidence or in trust prior to my employment by the Company.
I have not entered into, and I agree I will not enter into, any agreement either
written or oral in conflict with this Agreement.
8.Return Of Company Documents. When I leave the employ of the Company or upon
request by the Company during the course of my employment, I will deliver to the
Company any and all property, equipment, drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Inventions,
Third Party Information or Proprietary Information of Company. I agree that I
will not copy, delete or alter any information contained on my Company computer
before I return it to Company. I further agree that any property situated on
Company’s premises and owned by the Company, including disks and other storage
media, filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice. I understand and agree that
compliance with this paragraph may require that data be removed from my personal
computer equipment or other electronic storage devices or media. Consequently,
upon reasonable prior notice, I agree to permit the qualified personnel of
Company and/or its contractors access to such computer equipment or other
electronic storage devices or media for that purpose. Prior to leaving, I will
cooperate with the Company in completing and signing the Company’s termination
statement.
9.Legal And Equitable Remedies. Because my services are personal and unique and
because I may have access to and become acquainted with the Company’s
Proprietary Information, the Company has the right to enforce this Agreement and
any of its provisions by injunction, specific performance or other equitable
relief, without bond and without prejudice to any other rights and remedies that
the Company may have for a breach of this Agreement. This paragraph shall not be
construed as an election of any remedy, or as a waiver of any right available to
Company under this Agreement or the law, including the right to seek damages
from me for a breach of any provision of this Agreement, nor shall this
paragraph be construed to limit the rights or remedies available under
applicable law or in equity for any violation of any provision of this
Agreement, including, but not limited to claims for damages. If employee
violates and covenant contained in Section 5, the duration of such covenant
shall be automatically extended for the period of time equal to the period of
such violation.
10.Notices. Any notices required or permitted hereunder will be given to the
appropriate party at the address specified below or at such other address as the
party may specify in writing. Such notice will be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.
11.Notification Of New Employer. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.



--------------------------------------------------------------------------------



12.General Provisions.
12.1.Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of Colorado,
without regard for its conflicts of law principles that would require
application of the laws of a different state. I hereby expressly consent to the
personal jurisdiction of the state and federal courts located in Denver,
Colorado for any lawsuit filed there against me by Company arising from or
related to this Agreement.
12.2.Attorneys’ Fees and Costs. Should the Parties take any action or commence
any legal proceeding relating to this Agreement, if either Party prevails in all
or any part of its claims or defenses, such Party shall be entitled to recover
all costs and expenses from the other party, including reasonable attorneys’
fees, incurred in connection with such action or other legal proceeding.
12.3.Severability. In case any one or more of the provisions contained in this
Agreement is, for any reason, held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability will not affect the
other provisions of this Agreement, and this Agreement will be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein. Notwithstanding the foregoing, if any one or more of the provisions
contained in this Agreement is held to be excessively broad as to duration,
geographical scope, activity or subject, for any reason, it will be construed by
limiting and reducing it, so as to be enforceable to the extent compatible with
the applicable law as it then appears.
12.4.Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns. This Agreement and
shall be freely assignable by Company in its sole discretion, at any time,
without the requirement of notice or consent by me.
12.5.Survival. The provisions of this Agreement will survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.
12.6.Employment. I acknowledge and agree that my relationship with the Company
is “AT-WILL”, and that both the Company and I may terminate my employment
relationship at any time, with or without cause or advance notice. I further
agree and understand that nothing in this Agreement will confer any right with
respect to continuation of employment by the Company, nor will it interfere in
any way with my right or the Company’s right to terminate my employment at any
time, with or without cause or advance notice.
12.7.Waiver. No waiver by the Company of any breach of this Agreement will be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement will be construed as a waiver of any other right. The
Company will not be required to give notice to enforce strict adherence to all
terms of this Agreement.
12.8.Entire Agreement. The obligations pursuant to Sections 1 and 2 of this
Agreement will apply to any time during which I was previously employed, or am
in the future employed, by the Company as a consultant if no other agreement
governs nondisclosure and assignment of inventions during such period. This
Agreement is the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof and supersedes and merges all prior
discussions and agreements between us relating to the subject matter hereof. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
party to be charged. Any subsequent change or changes in my duties, salary or
compensation will not affect the validity or scope of this Agreement.
12.9.Advice of Counsel. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT MAY NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.


[Signatures on Following Page]







--------------------------------------------------------------------------------




This Agreement is effective as of [date]I HAVE READ THIS AGREEMENT CAREFULLY AND
UNDERSTAND ITS TERMS. Dated:
____________________________________________SignatureName: [recipient]Bonanza
Creek Energy, Inc.By: ________________________________Name: Title: Dated:
______________________________
























--------------------------------------------------------------------------------



Exhibit A
Existing Investments











--------------------------------------------------------------------------------



Exhibit C
Indemnity Agreement









